Citation Nr: 1633915	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  04-01 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal order other than ulcers, to include gastroesophageal reflux disease (GERD) and helicobacter pylori associated with gastritis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1959 to May 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The September 2003 rating decision, in pertinent part, denied service connection for GERD and ulcers.  

In April 2005, the Veteran appeared at a hearing before a Veterans Law Judge who had since retired.  During the hearing, the Veteran presented testimony regarding the issue of entitlement to service connection for GERD and ulcers.  

In July 2005, March 2008, and March 2009, the Board remanded the issue of entitlement to service connection for GERD and ulcers for further development.  

In a December 2010 Board decision, the Board recharacterized the issue on appeal as the issue of entitlement to service connection for a gastrointestinal disorder other than GERD and ulcers, to include helicobacter pylori associated with gastritis pursuant to Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009), and entitlement to service connection for GERD and ulcers.  In that decision, the Board denied the issue of entitlement to service connection for GERD and ulcers, and remanded the issue of entitlement to service connection for a gastrointestinal disorder other than GERD and ulcers, to include helicobacter pylori associated with gastritis.  

The Veteran subsequently appealed the December 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 Order, the Court granted  the parties' August 2011 Joint Motion for Remand (JMR), vacating the Board's December 2010 decision as to the denial of service connection for GERD and remanded the appeal to the Board for readjudication consistent with the JMR.  The Board notes that the Board's denial of service connection for ulcers, as well as the Board's remand as to the issue of entitlement to service connection for a gastrointestinal disorder other than GERD and ulcers, to include helicobacter pylori associated with gastritis (now characterized as the issue of entitlement to service connection for a gastrointestinal disorder other than ulcers, to include GERD and helicobacter pylori associated with gastritis), was not disturbed in the Court's August 2011 Order.   

In May 2012, the Board remanded the instant issue on appeal to afford the Veteran a requested Board hearing before a Veterans Law Judge sitting at the RO.  

In August 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.  

The Board notes that additional evidence was added to the record after the issuance of an April 2011 supplemental statement of the case.  The Veteran waived initial agency of original jurisdiction (AOJ) consideration of evidence received in an August 2015 correspondence.   See 38 C.F.R. §§ 20.800, 20.1304 (2015).  As such, the Board may properly consider such evidence.   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The August 2011 JMR determined that an April 2010 medical expert opinion from the Veterans Health Administration (VHA) was inadequate because the opinion did not fully address lay evidence pertinent to the Veteran's claim.  The parties agreed that a remand was necessary for a new medical examination or an addendum opinion fully addressing the Veteran's lay testimony provided during the April 2005 Board hearing.  Specifically, the Veteran testified at the hearing that he was hospitalized and took antacids for his GERD symptoms during his service.   In light of this deficiency and consistent with the August 2011 JMR, the Board finds that a new VA examination addressing the noted deficiency is necessary on remand.  

Furthermore, at the August 2015 hearing, the Veteran indicated that he was currently receiving treatment for his gastrointestinal disorder symptoms at the VA Medical Center (VAMC) in Spartanburg, South Carolina.  See August 2015 hearing tr. at 11.  On remand, the AOJ should provide the Veteran with an opportunity to identify any outstanding private or VA treatment records, to include records from the Spartanburg VAMC, relevant to his claim.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claim, to include records from the Spartanburg VAMC.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination for his gastrointestinal disorder claim by an appropriate physician.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented history and lay assertions.

Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to the following questions:

(A) The examiner should identify all gastrointestinal disorders other than ulcers, but including GERD and helicobacter pylori with gastritis, present currently or present at any time pertinent to the May 2003 claim (even if currently asymptomatic or resolved).  

(B)  For each diagnosed condition, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher probability) that the gastrointestinal disorder other than ulcers was the result of the Veteran's service. 

(C) In addressing the above, the examiner must consider and discuss all pertinent lay and medical evidence, to particularly include the Veteran's competent assertions during the April 2005 and August 2015 hearings that he was hospitalized and took antacids for his GERD symptoms during his service.  

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all evidence added to the claims file since the last adjudication) and legal authority is warranted.
 
4.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




